Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4-6 and 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/25/2022.
	Applicant states in the response, that claims 1-3, 7-19, and 22-36 read on the elected claims. The examiner agrees that claims 1-3, 7-10, and 22-36 read on the species encompassed by FIG. 17-20, but does not find claims 11-19 to read on the species. In particular, claim 11 requires a first and second damper, one damper engaging one of the motor and the compressor body and the other damper engaging the other of the motor or compressor body. However, FIG. 17-20 show only dampers engaging the motor (see dampers 570, 572 and paragraphs 130-131 of the disclosure). 
	The examiner notes that Claims 22 and 31 may be interpreted to read on a non-elected species, however the examiner has treated the claims in a manner such that they read on the elected species and are examined as such. In particular, the claims allow the first/second dampers and/or retainer to alternatively be engaged with either the motor or the compressor; as described above the Species of FIG. 17-20 allow only for the motor to be engaged by the dampers/retainers. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites the limitation “a second force”, however no first force is previously claimed, clarification is required.
	Claim 22 recites the limitation "the other of said compressor mechanicals" in line 8.  There is insufficient antecedent basis for this limitation in the claim. The language reads as though only two compressor mechanicals are claimed, however the claim previously cites only “a compressor defining compressor mechanicals”.
	Claim 31 recites “a first damper engaging one of said motor or said compressor or both engaging said housing to limit motion in at least one horizontal direction; a retainer engaging the other of said one of said motor and said compressor or said housing, said retainer engaging said first damper and limiting vertical motion.”. It is unclear from this language what is being engaged by the retainer and or damper; the term “the other” generally meaning one of two choices, however three choices (motor, compressor, housing) are possible.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10, and 31-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter (US Patent No. 3,836,290).

limitations from claim 1, a mobile refrigerant compressor (FIG. 1), comprising: a housing (11) enclosing at least a motor (16, 18) and a compressor body (~26); a first damper (60 or 62) engaging said housing and one of said compressor body and said motor; a second damper (82 or 84) engaging said housing and said at least one of said compressor body and said motor;

limitations from claim 2, wherein said first damper is a spring (60);

limitations from claim 3, wherein said spring is one of a leaf spring, a coil spring (FIG. 1; C. 3 Lines 4-12) or a conical spring;

limitations from claim 7, said second damper disposed against said housing and providing a second force on said one of said motor and compressor body (FIG. 1; C. 3 Lines 21-29);

limitations from claim 8, said second damper limiting lateral movement of said motor and compressor body (FIG. 1; C. 3 Lines 21-29);

limitations from claim 9, said first damper and said second damper being preloaded when said mobile refrigerant compressor is assembled (see FIG. 1; C. 3 Lines 4-29; the compressor is placed within the shell 11 resting upon/engaged with the springs and therefore the weight of the compressor provides a preload);

limitations from claim 10, said second damper acting in a direction opposite said first damper (the second dampers 82, 84 damp the compressor via a side connection, the first dampers 60, 62 damp the compressor vertically);

limitations from claims 31, a mobile refrigerant compressor (FIG. 1), comprising: a housing (11) having a compressor (~26) and motor (16, 18) therein, said housing configured to receive a fluid refrigerant for compression by said compressor (C. 44-48); a first damper (82, 84) engaging one of said motor or said compressor or both engaging said housing to limit motion in at least one horizontal direction (FIG. 1; C. 3 Lines 21-29); a retainer (86, 88) engaging the other of said one of said motor and said compressor or said housing, said retainer engaging said first damper and limiting vertical motion (the damper spring 82, 84 is coupled to the bracket 86, 88 such that the spring and therefore the compressor/motor is limited in vertical movement);

limitations from claim 32, said retainer being substantially U-shaped (see FIG. 2);

limitations from claim 33, said retainer also limiting movement of said motor and said compressor in a horizontal direction (see FIG. 2 wherein the retainer 86, 88 holds the springs 82, 84 such that the springs and the compressor to which the springs are attached is limited in a horizontal motion, i.e. left and right in FIG. 2);

limitations from claim 34, further comprising a boss (72 or 76 for example) disposed in said housing beneath said first damper;

limitations from claim 35, said first damper being two dampers (82, 84) spaced apart (FIG. 2);

limitations from claim 36, said motor and said compressor seated on one of springs or dampers (60, 62);





Claim(s) 22-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker (US Patent No. 3,250,461).

Parker teaches:

limitations from claim 22, a mobile refrigerant compressor (10), comprising: a housing having a first portion (12) and a second portion (13); a motor (109) and a compressor (~16) defining compressor mechanicals (38, 40) disposed within said housing; a lateral damper (springs 30, 34 and the accompanying support structure; see FIG. 1) engaging one of said compressor mechanicals or said housing (via brackets 22 and 25), said lateral damper limiting lateral movement of at least one of said compressor mechanicals relative to said housing (C. 2 Lines 59-61); a vertical retainer (the stem structure 26, including fastening members 35, 36) which limits vertical movement of the other of said compressor mechanicals (C. 2 Lines 59-61);

limitations from claim 23, said lateral damper being a first and second damper on two sides of said housing (see FIG. 2 wherein at least four dampers, at 34, are placed about the compression mechanism; C. 2 Lines 53-56);

limitations from claim 24, said first damper being two dampers (30, 34) and said second damper being two dampers (30, 34);

limitations from claim 25, further comprising a bracket (24-25) disposed on said housing;

limitations from claim 26, said vertical retainer engaging said bracket (at 25 via an unlabeled washer and nut; C. 2 Lines 35-37);

limitations from claim 27, said vertical retainer fastened to said bracket (at 25 via an unlabeled washer and nut; C. 2 Lines 35-37);

limitations from claim 28, said vertical retainer engaging two dampers (30, 34) on a first side of said compressor (see FIG. 1-2);

limitations from claim 29, further comprising a second vertical retainer engaging two dampers on a second side of said compressor (see FIG. 2 wherein at least four dampers, at 34, are placed about the compression mechanism; C. 2 Lines 53-56);

limitations from claim 30, further comprising a lug (the nut at the bottom of stem 26 for example) formed in said housing beneath said lateral damper.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

The following prior art disclose compressors with vibration reducing supports: 8888468, 8371827, 7887306, 6832899, 6132183, 3887304, 3396908, 2233102, 2178811.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746